Citation Nr: 1409838	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for prostate cancer status post radical prostatectomy, evaluated as 20 percent disabling from May 14, 2010 and 40 percent disabling from May 18, 2011.  


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, which assigned an initial noncompensable evaluation for prostate cancer status post radical prostatectomy.
During the course of the appeal, the RO increased the rating in September 2010 to 20 percent, effective May 14, 2010, and also in December 2013 to 40 percent, effective May 18, 2011.  Since the RO did not assign the maximum disability ratings possible, the appeal for higher disability evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to May 17, 2011, the Veteran had required the use of absorbent materials less than two times per day, had a daytime voiding interval of between one and two hours, and had nocturnal voiding interval of two times per night.  He had no renal dysfunction, urinary tract infections or obstructed voiding.

2.  Since May 18, 2011, the Veteran has required the use of absorbent materials that require changing up to four times daily, has a daytime voiding interval of between every hour and less than every hour, and has nocturnal voiding interval of three to four times per night.  He has not had renal dysfunction, nor has there been a recurrence or metastasis of the Veteran's prostate cancer, or evidence showing that he is receiving surgical or X-ray treatment, antineoplastic chemotherapy, or other therapeutic procedure. 


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for residuals of prostate cancer, evaluated as 20 percent disabling, prior to May 17, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2.  The criteria for a higher rating for residuals of prostate cancer, evaluated as 40 percent disabling, since May 18, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In June 2010, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for prostate cancer status post radical prostatectomy.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned May 14, 2010.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated twice, in September 2010 and September 2013.  The examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  As contemplated by Fenderson, the RO has evaluated the Veteran's disability at 20 percent disabling prior to May 18, 2011, and 40 percent disabling thereafter.  Therefore, the Board will determine whether further staged evaluations are warranted. 

The Veteran's prostate cancer status post radical prostatectomy is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent evaluation.  The Note to Diagnostic Code 7528 states: Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2013). 

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows:  A 20 percent evaluation is warranted where the veteran requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation is warranted for urine leakage/incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent evaluation is warranted for urine leakage/incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2013). 

Urinary frequency is rated as follows: A 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent evaluation is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent evaluation is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a (2013). 

Obstructive voiding is rated as follows: A noncompensable evaluation for obstructive symptomatology with or without stricture disease requiring dilatation 1-2 times per year.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2013). 

The Veteran contends that his disability post prostatectomy is more disabling than contemplated by his current 40 percent rating, and his 20 percent rating prior to May 18, 2011.  In his April 2012 VA Form 9 the Veteran wrote that his voiding was worse since his surgery two and a half years prior and he had to void almost every hour.  He also contended that he needed to change his pad 3 to 4 times a day, and woke 2 to 4 times a night to use the restroom, leading to sleep problems.  He further stated that his doctor told him his symptoms could get worse in the future and that he could have a surgery, but that it would not necessarily be successful.  He contends that he should be rated at 100 percent.  

As further discussed below, there is no evidence that the Veteran has had any recurrence of his prostate cancer.  Additionally, there is no evidence of any renal dysfunction or any urinary tract infections during the appeal period as the medical evidence specifically noted that there was no history of either of those symptoms.  The only reported residuals of the Veteran's prostate surgery have related to voiding dysfunction and that will be the criteria by which the Board will evaluate his disability. 

Following the Veteran's May 2010 claim, the Veteran was seen for a VA examination in September 2010 to address the current level of severity of his disability.  The examiner noted that the Veteran was not currently receiving any treatment.  He had been hospitalized in October 2009 for a radical prostatectomy due to adenocarcinoma of the prostate, which was diagnosed in August 2009.  His last antineoplastic treatment was in October 2009.  The Veteran had no symptoms due to genitourinary disease.  He had urinary symptoms including dribbling, and a daytime voiding interval of 1-2 hours and was voiding 2 times per night.  He also had stress incontinence leading to him having to wear absorbent materials that had to be changed less than 2 times per day.  He had no history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, or hydronephrosis.  Following this examination the Veteran's evaluation was increased to 20 percent disabling, effective the date of the claim.  

In his May 2011 notice of disagreement, the Veteran stated that he had nocturnal voiding two to three times per night, and that he had to change his absorbent pads three to four times per day. 

Given the showing of an increase, the Veteran was seen for another VA examination in September 2013.  The examiner reviewed the claims file and stated that the Veteran's cancer was in remission.  She further assessed the Veteran as having a voiding dysfunction that required absorbent materials that must be changed 2 to 4 times.  The examiner also assessed the voiding as occurring in daytime intervals of less than one hour, and causing nighttime awakening to void 3 to 4 times.  There were signs of obstructed voiding but the force of the stream was not markedly decreased.  The Veteran did not have a history of recurrent urinary tract or kidney infections.  The examiner did state that the Veteran's frequent voiding impacted his ability to work due to a need for ready access to a bathroom.  Following this examination, the Veteran's rating was increased to 40 percent, effective the date of the notice of disagreement, which was the first date at which the Veteran had increased complaints regarding the frequency with which he had to change his absorbent materials (three to four times per day, versus the prior frequency of less than twice per day).  

Prior to May 2011 the Veteran's service-connected prostatectomy has been shown on objective examination to be manifested by having to use absorbent material that had to be changed less than 2 times per day, a voiding interval of 1 to 2 hours per day, and voiding twice per night.  The Veteran's symptoms during this time period fall squarely within the criteria for the 20 percent rating.  

As of the May 2011 notice of disagreement, there was credible evidence that the Veteran's disability had increased in severity.  He required use of absorbent material that had to be changed 3 to 4 times per day and was voiding in daytime intervals of less than hour.  This is the first evidence that meets the criteria for the maximum rating that can be assigned for urinary frequency, that of 40 percent.   The Veteran's symptoms are therefore appropriately rated at 40 percent from that time.

The Board has considered whether a rating in excess of 40 percent is warranted for any portion of the period on appeal; however, the Board finds that the weight of the evidence is against the criteria for a 60 percent rating.  The Veteran had no renal dysfunction or urinary tract infections, and did not require the use of an appliance or wearing absorbent material which had to be changed more than 4 times per day.  Additionally, there is no evidence that during the period on appeal the Veteran has had any recurrence of his prostate cancer or evidence showing he is receiving surgical or X-ray treatment, antineoplastic chemotherapy, or other therapeutic procedure that would make him eligible for a 100 percent rating.  

The Board finds that the weight of the evidence is against a rating in excess of 20 percent prior to May 18, 2011, or a rating in excess of 40 percent after May 18, 2011.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected prostate cancer status post radical prostatectomy is contemplated and reasonably described by the rating criteria under Diagnostic Code 7528.  See 38 C.F.R. § 4.115 (2013).  In this regard, the Veteran's disability has specifically show itself to be manifest by daytime voiding and use of absorbent material, as well as waking during the night to void.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7528.  See id.  Accordingly, the Board finds that a comparison of the Veteran's prostate cancer status post radical prostatectomy with the schedular criteria does not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran, has not argued and the record does not otherwise reflect that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Prior to May 18, 2011, entitlement to an initial rating in excess of 20 percent for prostate cancer status post radical prostatectomy is denied. 

Since May 18, 2011, entitlement to an initial rating in excess of 40 percent for prostate cancer status post radical prostatectomy is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


